                                 Copy Mailed to Pro Se Plaintiffs of Record


                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                             February 20, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                    CANCELLATION NOTICE

        The settlement conference scheduled for Wednesday, March 4, 2020, at 2:15 PM, before

the Honorable Lisa Margaret Smith, United States Magistrate Judge, in the matter of Herman, et

al. v. Town of Cortland, Inc., et al., 18-cv-2440 (CS) (LMS), has been cancelled.
